Name: Commission Regulation (EC) No 1141/97 of 23 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products
 Type: Regulation
 Subject Matter: marketing;  animal product;  health;  means of agricultural production;  foodstuff
 Date Published: nan

 Avis juridique important|31997R1141Commission Regulation (EC) No 1141/97 of 23 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products Official Journal L 165 , 24/06/1997 P. 0007 - 0008COMMISSION REGULATION (EC) No 1141/97 of 23 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 18 thereof,Whereas detailed rules for the application of Regulation (EC) No 820/97 should be laid down, in particular as regards sales between Member States so that the labelling system will not lead to distortions of trade on the beef market;Whereas it is necessary to provide for an accelerated or simplified approval procedure for prime beef cuts in individual packages or beef in small retail packages, labelled in a Member State according to an approved specification and introduced into the territory of another Member State;Whereas operators and organizations should keep an identification and registration system in order to ensure full compliance with the specification;Whereas with a view to guaranteeing the reliability of the specification, it is necessary for the independent body and the competent authority to have access to all records kept by the operators and organizations and to carry out regular spot checks on the basis of risk analysis;Whereas it is necessary for Member States to carry out checks in order to guarantee a sufficient accuracy of the labels used;Whereas sanctions should be imposed on operators where it has been found that operators have not fulfilled the requirements of the specification;Whereas a transitional period should be provided during which beef labelled in accordance with previous arrangements may be sold without changing the existing labels;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Mutual recognition 1. The period provided for in the second subparagraph of Article 14 (3) of Regulation (EC) No 820/97 during which an approval has not been refused or given or supplementary information has not been asked for by the competent authority of the importing Member State, from the day following the date of submission of the application, shall be two months.However, for a transitional period until 1 January 1998, that period shall be four months.2. Pursuant to Article 14 (5) of Regulation (EC) No 820/97 for prime beef cuts in individual packages, labelled in a Member State, according to an approved specification and introduced into the territory of another Member State, where no information is added to the initial label, the period provided for in the second subparagraph of Article 14 (3) of Regulation (EC) No 820/97 shall be 14 days.However, for a transitional period until 1 January 1998, that period shall be two months.3. For the purposes of Article 14 (5) of Regulation (EC) No 820/97, beef in small retail packages which have been labelled in a Member State according to an approved specification may be introduced into the territory of another Member State and marketed therein without prior approval of the labelling specification by this Member State, provided that:(a) the packages in question remain unchanged;(b) the specification approved by the Member State of packaging also covers the marketing of the packaged beef in other Member States;(c) the Member State approving such a specification provides all necessary information in advance to all other Member States, where, according to the approved specification, packaged beef is to be marketed.Article 2 Minimum requirements for the specification All operators and organizations, within the meaning of Article 13 of Regulation (EC) No 820/97, shall, at each of their various stages of production and sale, have an identification system and a comprehensive registration system applied in such a way as to ensure the link between the identification of the meat and the animal or animals concerned as provided for in Article 14 (2) of that Regulation. The registration system shall record, in particular, the arrival and departure of livestock, carcases and/or cuts to ensure that a correlation between arrivals and departures is guaranteed.Article 3 Checks 1. Operators and organizations shall at all times grant the relevant independent body, within the meaning of Article 14 (1) of Regulation (EC) No 820/97, and the competent authority:- access to its premises,- access to all records which prove that the information on the labels concerned is correct.2. The independent body or, pursuant to the third subparagraph of Article 14 (1) of Regulation (EC) No 820/97, the competent authority shall carry out regular spot checks on the basis of risk analysis which shall take into account, in particular, the complexity of the specification concerned. For each check an inspection report shall be made, to include any shortcomings, as well as the measures proposed to remedy the situation and any deadlines and sanctions imposed.3. Where the option provided for in the third subparagraph of Article 14 (1) of Regulation (EC) No 820/97 is not taken up, Member States will carry out checks in such a way as to give sufficient guarantees of the accuracy of the labels used. Their frequency shall be determined, in particular, by reference to the complexity of the specification concerned.4. Operators, organizations and independent bodies shall communicate all relevant information to the competent authority.Article 4 Sanctions 1. Member States shall determine the system of sanctions that shall be applicable in case of breaches of Regulation (EC) No 820/97 and shall take all necessary measures to ensure its implementation. The sanctions provided for shall be effective, proportionate and dissuasive.2. Without prejudice to the sanctions referred to in Article 21 of Regulation (EC) No 820/97, where beef has been labelled and marketed without compliance with the specification, or where there is no approved specification, Member States shall require its removal from the market until the label is removed or the beef is re-labelled in conformity with this Regulation.Article 5 Final provisions 1. The competent authority shall make a record of the approved specifications and, in particular, of each operator and organization who is responsible for the labelling of the beef and the independent body responsible for the checks.2. As soon as possible, Member States shall communicate to the Commission the authorities competent for the implementation of the labelling system pursuant to Regulation (EC) No 820/97 as well as the further detailed implementing rules and, in particular, those concerning the relevant checks to be carried out and the sanctions to be applied.Article 6 Entry into force This Regulation shall enter into force on 1 July 1997.However, beef labelled in accordance with the previous arrangements may be sold until 1 January 1998 without changing the existing labels.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 117, 7. 5. 1997, p. 1.